DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-8, 10-11, 16-20 have been presented for examination based on the response filed on 7/18/2022.
Claims 1 and 11 are amended. 
Claims 19-20 are new.
Claims 2, 9, 12-15 are currently cancelled.
Claim 1, 6-8, 10-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB/Patent No. 20130151220 by Matsumura; Ikuo et al, further in view of US PGPUB/Patent No. 20140025365 by Kajitani; Kohichi et al.
This action is made Final.
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.8-9:

    PNG
    media_image1.png
    324
    655
    media_image1.png
    Greyscale


(Response 1) Matsumura teaches in [0085] “…The controller is software that is loaded to the processor emulator, and is logic that creates a control signal for the plant. …” and in [0078] "... [0078] In FIG. 2, the processor emulators 202a, 202b, . . . 202z have a central function as a controller of the ECU functions in the simulation system. The processor emulators 202a, 202b, . . . 202z download the software code and perform emulation using a instruction set simulator (ISS)....").

    PNG
    media_image2.png
    389
    628
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    519
    633
    media_image3.png
    Greyscale
(Argument 2) Applicant has argued in Remarks Pg.9-11:
…
(Response 2) The  unchangeable/inflexible nature is not claimed. However, rejection is updated with Kajitani to show that breaks for synchronization are driven from preset processing break times. Emphasis is made in Kajitani, that peripheral emulator 102b is part of the emulator 102, having the processor emulator 102a, which scans in advance and stores in a table ([0064]) the hardcoded breaks. These breaks as shown in Fig.6 is when the synchronization of the events happens (Kajitani: [0060]-[0067]).
(Argument 3) Applicant has argued in Remarks Pg.11-12:

    PNG
    media_image4.png
    614
    651
    media_image4.png
    Greyscale


(Response 3) Examiner respectfully disagrees that combination of Matsumura & Kajitani combined would not make the claimed process obvious. Matsumura teaches the process as being sequential (See Matsumura Fig. 4-5 as compared to applicant’s in Fig.4). Kajitani teaches variable length simulation durations (See Kajitani Fig.6 as compared to variable length in Fig.4). Contrarily, Matsumura is shown to take as inputs to process simulator outputs of the plant simulator (Matsumura "... [0107] When time t.sub.g is reached, the processor outputs complete( )in accordance with advance(t.sub.g) that was previously received....". The output from t.sub.g was received as plant simulation output as shown in [0133] "... [0133] Next, input(u.sub.g) arrives at the plant. When arriving at simulation time t.sub.g, the plant outputs complete ( )...."). The error is not mentioned in either of the teachings. The fact that synchronization is performed in Kajitani Fig.6 implies that inputs and outputs are synchronized (e.g. at T1), otherwise subsequent events (T2, T3…) & plant and process simulations would not work. Allegation that Kajitani would have a simulation error is not supported by teachings from Kajitani. Examiner respectfully finds applicant’s arguments unpersuasive.
---- This page is left blank after this line ----




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6-8, 10-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB/Patent No. 20130151220 by Matsumura; Ikuo et al, further in view of US PGPUB/Patent No. 20140025365 by Kajitani; Kohichi et al.
Regarding Claim 1 & 11 (Updated 10/20/2022)
Matsumura teaches a device and a method for simulating a controlled machine or installation (Matsumura: See Fig.3 & [0015] – “The ECU emulator includes a processor emulator and a peripheral emulator. On the other hand, the plant simulator includes a brake simulator and an engine simulator and the like”), the device comprising: a process simulation apparatus  (Matsumura: Fig.3 plant simulator 206 as process simulation apparatus) comprising a first virtual clock  (Matsumura: “[0016] At this time, the processor emulator operates using a relatively high resolution clock at 80 MHz for example. On the other hand, the plant simulator is a simulator of a physical mechanism, and therefore operates at a relatively low resolution of 10 kHz for example. Generally, a lower resolution can be simulated at high speed, so the plant simulator is often faster”) and an event receiver (Matsumura: [0018] “The peripheral emulator is mutually connected to the plant simulator and the processor emulator using the I/O interface of the ECU emulator. Typically, the operations can be suppressed at a resolution of approximately 10 MHz. This increases the speed of the plant simulator, but decreases the speed of the processor emulator. The peripheral emulator transmits a pulse signal to the plant simulator” – i.e. plant simulator has pulse or event receiver to accept the pulse signal, also see [0125]-[0134] Advance(t)), the process simulation apparatus  configured to perform first simulation steps as a function of a first virtual time so as to simulate a physical process of the machine or installation  (Matsumura: [0015]-[0016] as cited above teaching “the plant simulator includes a brake simulator and an engine simulator and the like” and “the plant simulator is a simulator of a physical mechanism, and therefore operates at a relatively low resolution of 10 kHz for example”) , and a controller simulation apparatus  (Matsumura : See Fig.3 element 202 “[0015] The ECU emulator includes a processor emulator and a peripheral emulator…”;) comprising a second virtual clock (Matsumura: [0016] “At this time, the processor emulator operates using a relatively high resolution clock at 80 MHz for example.) and an event generator  (Matsumura : [0112]-“ [0112] Requests issued from the processor include <read, t, r> events and <write, t, r,v> events, and these are an event that requests reading of a value in register r at time t and an event that requests writing value v to register r at time t….”; also see [0125]-[0134] Advance(t)) the controller simulation apparatus configured to perform second simulation steps so as to simulate a controller of the machine or installation as a function of a second virtual time (Matsumura: [0016]) , wherein the process simulation apparatus and the controller simulation apparatus exchange output values so as to simulate the controlled machine or installation  (Matsumura : [0110]-[0112] See Fig.5 (2) and (3)) in the respective first and second simulation steps (Matsumura: [0016]) , wherein the controller simulation apparatus is configured to transmit an item of information to the process simulation apparatus (Matsumura: [0125]-[0134] as advance(t)) , which item of information describes a virtual result time for an end of a second simulation step (Matsumura: [0125]-[0134], Fig.14 [0188]) said virtual result time based on the second virtual clock (Matsumura: [0131]-[0134] notice the arrival of commands at plant simulation operation is determined by (emulation) host time (as seen in Fig.5) including the outputs from the plant (at virtual result time), [0108]-[0125]) , wherein the process simulation apparatus based on first virtual clock depending on the virtual result time (Matsumura: [0017] “[0017] The plant simulator does not necessarily repeat calculations of values at processing step times that have a fixed length, and usually there is a need to suppress the effects of calculation differences and to have a variable step that is based on the timing of noncontiguous change points. [Emphasis added here as the change points would be from host time (second virtual clock) coming from controller] Instruction signals are received from the controller in each step, and the internal state is output to each sensor. Note, the instruction signal is usually a pulse for expressing the on or off condition of a switch” in view of [0125]-[0134] Advance(t); Also see [0084] “The external peripheral scheduler 208 is a scheduler that processes the peripheral emulators 204a, 204b, . . . 204z that are connected to the plant simulators 206a, 206b, . . . 206z. The external peripheral scheduler 208 performs scheduling in order to perform advanced execution of the plant simulators only during processor emulator reaction delay time (or the time until the next event). The plant simulator stops at a designated time, or at an earlier time if notification of updating the internal state is required. Furthermore, notification to perform advanced execution of the processor emulator is provided until the actual plant simulators 206a, 206b, . . . 206z stop time.”, [0089]-[0096] showing the flow and timing in general) such that the at least one of the first simulation steps ends at the virtual result time (Matsumura: "... [0125] Advance(t): Instructs the plant to execute until time t at the longest....") , and wherein the event generator is configured to generate an event signal describing the virtual result time when a second simulation step is terminated by the controller simulation apparatus, and the event receiver is configured to receive the event signal (Matsumura: See Fig.6 & [0124]-[0134] flow for Advance(t) that decides the maximum duration t, and after completion returns the result back to receiver as in Fig.3 flow, e.g. in [0085], Fig.5 "[0109] The event can be a read request or a write request of the register or the like. The peripheral emulation retrieves this event in order from the top of the task queue, interprets the event, executes as a transaction, converts to a new event, and then re-inserts to the task queue. Conversion to one or more events is possible, and it is also possible that no event is generated. Event interpretation and execution depends on the function of each peripheral. Peripheral emulation is performed by repeating the process until the event is finished. In other words, pop (remove), execute (execute) and push (insert) are repeated...." ) and wherein the controller simulation apparatus is configured to transmit the output values determined during the second simulation steps to the process simulation apparatus at the virtual time result (Matsumura: Fig.5 (2) is iterative process where the signaling from the processor (controller simulation apparatus) is send to plant (process simulation apparatus) [0236]-[0237] for the plant simulation to catchup; See [0237] "... The external peripheral scheduler for passive plant simulators simply needs to repeat a process of catching up to the time for each notification of advanced processor time....") , and wherein the process simulation apparatus is configured to use the transmitted output values from the controller simulation apparatus as input values for performing at least one subsequent first simulation step (Matsumura: Fig.5 (1), (2) and (3) showing processor invoking plant and getting output and [0125]-[0137] showing details of plant simulator executing the input received from the processor emulator; “subsequent” is addressed as this is iterative/repititive process)  so that the process simulation apparatus and the controller simulation apparatus operates sequentially in a co-simulation  (Matsumura : Fig.5 sequential operation; [0201]) with up-to-date input values (Matsumura1: "... [0085] The external peripheral scheduler 208 provides instructions to the plant simulators 206a, 206b, . . . 206z for signaling or sampling that are requested by the controller. Signaling is an event where the controller actuates the plant, and an example is an operation of instructing the on/off signal of a switch. Furthermore, sampling is an event where the controller provides instructions to read a value when monitoring (sensing) the status of the plant and an example is an operation where the controller reads the voltage value of a battery cell (plant). The controller is software that is loaded to the processor emulator, and is logic that creates a control signal for the plant. The timing for signaling and sampling is determined by the controller, regardless of whether or not the processes are periodically performed for emulation....") wherein the controller simulation apparatus comprises an emulator for the controller program to be executed in a software-emulated controller (Matsumura : [0085] “…The controller is software that is loaded to the processor emulator, and is logic that creates a control signal for the plant. …” [0015] & Fig.3 and see [0078] "... [0078] In FIG. 2, the processor emulators 202a, 202b, . . . 202z have a central function as a controller of the ECU functions in the simulation system. The processor emulators 202a, 202b, . . . 202z download the software code and perform emulation using a instruction set simulator (ISS)....").
Matsumura does not explicitly teach process simulation apparatus further comprises a device (crossed out above) and the virtual result time is provided from the controller simulation.
Kajitani teaches process simulation apparatus further comprises a device  (Kajitani: See Fig.1 where process simulation is plant simulator where device is break or engine implemented in break simulator or engine simulator; Alternately the device on which simulation is executed like a CPU as in ¶[0056])  and the virtual result time is provided from the controller simulation  (Kajitani: Fig. 6 [0062], [0065]-[0067],[0085], [0030]"... Each peripheral emulator has processing breaks specific to the peripheral emulator...."):

    PNG
    media_image5.png
    648
    1000
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    173
    479
    media_image6.png
    Greyscale

showing synchronization at arbitrary break timing; 

    PNG
    media_image7.png
    176
    425
    media_image7.png
    Greyscale

Upto a given time is the time e.g. T1 provided by the peripheral emulator as evident from the Fig.6, which is divided in short steps to achieve that given time. In general see the process of synchronization between peripheral emulator and plant simulator in [0069]-[0098]).
Emphasis is made that peripheral emulator 102b is part of the emulator 102, having the processor emulator 102a, which scans in advance and stores in a table ([0064]) the hardcoded breaks. These breaks as shown in Fig.6 is when the synchronization of the events happens (Kajitani: [0060]-[0067]).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kajitani to Matsumura to describe how the breaks (or virtual result time) are to be set (by peripheral emulator) and utilized by (plant simulator) so as to achieve reproducibility of a simulation operation while reasonably keeping an operation speed (Kajitani: [0027]). Further, motivation to combine would have been that Kajitani & Matsumura are analogous art, to the claimed invention, in the field of controller and plant simulation (Kajitani: Abstract; Matsumura: Abstract) and improve the operation speed.
wherein the process simulation apparatus further comprises a device configured to adjust a duration of at least one of the first simulation steps depending on the virtual result time and wherein the controller simulation apparatus is configured to transmit the output values to the process simulation apparatus, and wherein the process simulation apparatus is configured to use the transmitted output values as input values for performing at least one first simulation step so that the process simulation apparatus and the controller simulation apparatus operates with up-to-date input values.
Regarding Claims 6 & 16
Matsumura teaches wherein the process simulation apparatus comprises a buffer for storing the input values (Matsumura: [0110] storage is done via queues associated with plant simulators, to store the inputs e.g. in Fig.6 flow, or Fig.5 flow where data is received from the processor simulators to plant simulators).
Regarding Claims 7 & 17
Matsumura teaches wherein the process simulation apparatus is configured to select at least one of the stored input values depending on a time at which the at least one input value was determined (Matsumura: [0122] “The example of FIG. 5(3) demonstrates the situation where a notification of a state change is provided from the plant, and transferred to the processor using an interrupt signal. When the scheduler retrieves (pop) and executes (executes) after a notification of state change is added to the task queue (insert (e3[t3]), conversion to a new event is performed <interrupt, t, i> and transferred (export) to the processor.” ) .
Regarding Claims 8 & 18
Matsumura teaches wherein the process simulation apparatus comprises a buffer for storing the respective output values of the process simulation apparatus, wherein output values determined after the result time are deleted (Matsumura: [0109]-[0110] storage is done via queues on the peripheral emulation, which act as storage & routing intermediaries (See Fig.3) and are associated with plant/process simulators and processor/controller emulators. They store the inputs e.g. in Fig.6 flow, or Fig.5 flow where data is received from the processor simulators to plant simulators and vice versa, the deletion is akin to removal or pop from the queue as explained in [0109]).
Regarding Claim 9
Matsumura teaches wherein the controller simulation apparatus comprises an emulator for the controller program to be executed in a software-emulated controller (Matsumura : [0085] “…The controller is software that is loaded to the processor emulator, and is logic that creates a control signal for the plant. …” [0015] & Fig.3).
Regarding Claim 10
Matsumura teaches wherein the device comprises a plurality of process simulation apparatuses and/or a plurality of controller simulation apparatuses (Matsumura: Fig.3).

    PNG
    media_image8.png
    485
    561
    media_image8.png
    Greyscale

Also see in Kajitani Fig.1 & 5).
Regarding Claims 19 & 20 (New)
Matsumura teaches wherein the process simulation apparatus is configured to transmit the output values determined during the first simulation steps at a time corresponding to the virtual result time to the controller simulation apparatus and the controller simulation apparatus is configured to use the transmitted output values from the process simulation apparatus as input values for performing at least one subsequent second simulation step  (Matsumura: Fig.5 (1)(2)(3) processing for plant simulator & Fig.4 [0099]-[0107] showing one cycle in processor emulator, where indication for next cycle is shown "... [0107] When time t.sub.g is reached, the processor outputs complete( )in accordance with advance(t.sub.g) that was previously received....". The output from t.sub.g was received as plant simulation output as shown in [0133] "... [0133] Next, input(u.sub.g) arrives at the plant. When arriving at simulation time t.sub.g, the plant outputs complete ( )...."). Kajitani also shows sequential execution as shown in Fig.6 as multiple breakpoints and cycles, performed sequentially. 
---- This page is left blank after this line ----

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
---- This page is left blank after this line ----



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Fri, 7AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Thursday, October 20, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also see Kajitani [0069]-[0098] how the synchronization of data at specific time between controller simulation (peripheral simulator) and plant simulation is achieved.